Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00017-CV

                                Wolfgang P. Hirczy DE MINO, Ph.D.,
                                             Appellant

                                                  v.

                                         Felipe N. GOMEZ,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI19920
                             Honorable Cathy Stryker, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 16, 2022

DISMISSED FOR LACK OF JURISDICTION

           Appellee moves to dismiss this appeal for lack of jurisdiction. We grant the motion and

dismiss this appeal.

           On September 20, 2021, appellee filed a petition against Dr. Alan Braid (1) alleging Dr.

Braid performed an abortion in Texas and (2) seeking to have the trial court declare Section

171.208 of the Texas Civil Practice and Remedies Code (colloquially called “SB8”) declared

unconstitutional and “illegal as written and as applied until Roe v. Wade is reversed or modified.”

By subsequent amendments, appellee added numerous parties—including appellant.
                                                                                      04-22-00017-CV


       On October 11, 2021, appellant filed a plea to the jurisdiction in which appellant argued

appellee “has no standing to assert a viable claim” against Dr. Braid or appellant. The plea asserted

additional bases for a lack of jurisdiction, requiring entry of an involuntary dismissal for lack of

subject matter jurisdiction.

       On December 8, 2021, appellee filed a “Notice of Nonsuit without Prejudice as to All

Defendants.” On December 20, 2021, appellee filed an “Amended Notice of Nonsuit, Amending

to Dismiss WITH Prejudice as to All Defendants.” The trial court did not enter an order on either

nonsuit. Appellant subsequently filed a “response,” “objections,” and a “motion to alter the

judgment of dismissal and request for additional post-judgment relief.”

       On January 6, 2022, appellant filed his notice of appeal. On January 24, 2022, appellee

filed a motion styled “Gomez Motion to Dismiss Appeal, Instanter, for Lack of Standing and Lack

of Order or Judgment Below to Appeal.” In substance, appellee’s motion argues this appeal should

be dismissed because there is no order or judgment entered below and because appellant lacks

standing. On January 26, 2022, we issued an order authorizing appellant to file a response to

appellee’s motion to dismiss no later than February 7, 2022. On February 3, 2022, appellant filed

a response.

       “The plaintiff’s right to take a nonsuit is unqualified and absolute as long as the defendant

has not made a claim for affirmative relief.” Morath v. Lewis, 601 S.W.3d 785, 787 (Tex. 2020)

(emphasis in original) (quoting BHP Petroleum Co. v. Millard, 800 S.W.2d 838, 840 (Tex. 1990)).

A plaintiff may take a nonsuit at any time before it has introduced all its evidence other than

rebuttal evidence. See TEX. R. CIV. P. 162. “If a claim is timely nonsuited, the controversy as to

that claim is extinguished, the merits become moot, and jurisdiction as to the claim is lost.” City

of Dallas v. Albert, 354 S.W.3d 368, 375 (Tex. 2011); see Travelers Ins. Co. v. Joachim, 315

S.W.3d 860, 862 (Tex. 2010) (noting nonsuit “renders the merits of the nonsuited case moot”). A


                                                -2-
                                                                                      04-22-00017-CV


nonsuit is effective when filed and extinguishes a case or controversy from the moment of filing

or an oral motion made in open court. See Univ. of Tex. Med. Branch at Galveston v. Estate of

Blackmon ex rel. Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per curiam).

       Here, appellee nonsuited his claims before any defendant entered a general appearance in

the trial court. Thus, appellee’s timely nonsuit extinguished the only claim brought in the trial

court, the trial court lost jurisdiction over appellee’s entire case from the moment of the nonsuit’s

filing, and we have no jurisdiction over this appeal. See Morath, 601 S.W.3d at 788 (holding

nonsuit mooted entire case, depriving appellate courts of jurisdiction). Accordingly, we grant

appellee’s motion to dismiss and dismiss this appeal for want of jurisdiction.

                                                  PER CURIAM




                                                -3-